Citation Nr: 1336483	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent (with a 10 percent pre-service level of disability deducted) for service-connected lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to May 1968 and from June 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a May 2011 statement, the Veteran stated that he had to take early retirement due to symptoms related to his low back disability, therefore, the Board finds that the record has raised a claim for TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.

In preparing to decide these claims, the Board has reviewed the contents of the Veteran's Virtual VA electronic claims file, as well as the evidence in the physical claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  Specifically, pursuant to VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a new VA examination needs to be obtained and considered since relevant to the Veteran's claim for an increased rating.

In November 2009, the Veteran was afforded a VA examination for his low back disability.  He had a later VA examination in January 2011 to address a separate claim for service connection for cervical spondylosis secondary to his low back disability, which nonetheless also addressed his low back.  However, in a May 2011 statement, the Veteran stated his low back disability has continued to worsen even since that most recent VA examination.  So in this circumstance another VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Private treatment records from December 2007 include a notation that at the time, the Veteran was on temporary disability; however, it did not state what type of disability benefits, if any, the Veteran was receiving.  As the case is already being remanded, the RO should request more information about the nature of the temporary disability, and if applicable, make efforts to obtain records pertaining to the disability benefits.

The Board also notes that there are VA treatment records of record up until November 2009.  However, in a March 2011 notice of disagreement for a separate claim, the Veteran indicated he received current treatment through a VA Medical Center (VAMC). 

When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  38 C.F.R. § 3.159(c).  See also Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).  Therefore any relevant VAMC records should be obtained in compliance with VA's duty to assist.

All other relevant records should be obtained, including any private treatment records, as the most recent private treatment records are from January 2008.

Finally, as previously noted, the evidence also raises the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (CAVC) has held that there is no freestanding claim for a TDIU.  See Rice, 22 Vet. App. at 451.  The matter is a component of the current appeal for an increased rating regarding the service-connected back disability.  As such, it is necessary for the Board to remand the issue, as well.  On remand, the Veteran should be provided with an examination and opinion as to whether his service-connected disability renders him unable to secure or follow substantially gainful employment.

The AOJ also should provide the Veteran with a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder. 

2.  Obtain and associate with the Veteran's claims file his relevant VA treatment records, to include from the VA Medical Center (VAMC) in Asheville, North Carolina, dated since November 2009.

3.  Make arrangements to obtain any outstanding private treatment records, especially any relevant records since January 2008 (to include, but not limited to, treatment records from Mountain Spine and Rehabilitation Specialists, PLLC and Mission Hospitals).

4.  Ask the Veteran for clarification regarding the December 2007 treatment record notation that he was on temporary disability.  If appropriate, obtain copies of all documents or evidentiary material pertaining to the Veteran's receipt of temporary disability benefits.  

5.   Thereafter, schedule the Veteran for a VA neurological/orthopedic examination of his lumbar spine.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including X-rays, if warranted.

The examiner should identify any orthopedic and neurological findings related to the Veteran's service-connected lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome and fully describe the extent and severity of those manifestations.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar strain with spondylosis, spondylolisthesis, and intervertebral disc syndrome renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

